l3fefc-/¥
                                         ELECTRONIC RECORD


COA #       10-13-00371-CR                                     OFFENSE:         Aggravated Assault

            Robert Joseph Grygar v. The State of
STYLE:      Texas                                              COUNTY:          Hill


TRIAL COURT:              66th District Court                                                        MOTION
TRIAL COURTS:             36,023                                   FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. F.B. (Bob) McGregor Jr.             DATE:
DISPOSITION:        AFFIRMED                                       JUDGE:




DATE:         August 28, 2014

JUSTICE:      Davis                     PC               S   YES

PUBLISH:                                DNP:       YES


CLK RECORD:         12-12-13 -1 volume                       SUPPCLKRECORD:
RPT RECORD:         12-30-2013 - 4 volumes                   SUPPRPTRECORD:
STATE BR:           6-26-14                                  SUPP BR:
APP BR:             4-4-2014                                 PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                   CCA#               (3^-A¥
         PftO SE                   Petition                             Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                     DATE:

                                                                        JUDGE:

DATE:                                                                   SIGNED:.                      PC:.

JUDGE:                                                                  PUBLISH:                     DNP:




\l\0 SB             MOTION FOR REHEARING IN                             MOTION FOR STAY OF MANDATE IS:

cca \s-3&»ij*t) ON <37/^A#r                                                                    ON

JUDGE                                                                   JUDGE:
                                                                             PI I f COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS ' 1L'-^vjr '
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                 if %A# %•
3/26/2015                      ggf \^AK -^»S                  COA No. 10-13-00371-CR
Grygar, Robert Joseph          tecCNo^.O^f                                     PD-1366-14
                                 "   \      & J'
Pursuant to Rule 69.4(a) T.R.AP!^t|30ree.or||Ls^returned to the court of appeals.
                                         ^22S£S^                          Abel Acosta, Clerk
                             10TH COURT OF APPEALS CLERK
                             MCLENNAN COUNTY COURTHOUSE
                             501 WASHINGTON AVE., RM 415
                             WACO, TX 76701
                             * DELIVERED VIA E-MAIL *